       Case: 3:17-cv-00396-jdp Document #: 126 Filed: 09/03/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 TYRONE DAVIS SMITH,

                             Plaintiff,
        v.                                                       OPINION and ORDER

 RANDALL R. HEPP, CANDI WHITMAN,                                      17-cv-396-jdp
 and JON E. LITSCHER,

                             Defendants.


       Plaintiff Tyrone Davis Smith, appearing pro se, is a former state of Wisconsin prisoner.

Smith is one of many prisoners who filed lawsuits alleging that water at Fox Lake Correctional

Institution contained unsafe amounts of lead, copper, and other contaminants. This case was

stayed pending developments in Stapleton v. Carr, No. 16-cv-406-jdp, a multi-plaintiff lawsuit

about the FLCI water. In the Stapleton case, I ultimately granted summary judgment to

defendants on plaintiffs’ claims that DOC officials consciously disregarded the risk of harm

from the contaminants in the water. 438 F. Supp. 3d 925 (W.D. Wis. Feb. 7, 2020). The

undisputed evidence showed that the defendants had not acted with conscious disregard to the

water problems at FLCI, but that instead, they had attempted to remediate the lead and copper

in the water. Id. at 939.

       The Stapleton decision did not resolve claims that individual prisoners received

inadequate medical care for problems caused by contaminated water. Id. at 942. After the court-

appointed water and toxicology expert received medical records from both consolidated and

uncoordinated plaintiffs and issued his report, I granted court-recruited counsel’s motion to

withdraw from the Stapleton case and I lifted the stay in each FLCI water case. I directed each
       Case: 3:17-cv-00396-jdp Document #: 126 Filed: 09/03/21 Page 2 of 3




plaintiff to submit an amended complaint limited to the plaintiff’s medical care claims.

Dkt. 122.

       Smith’s amended complaint addresses only part of these problems. He now alleges he

has developed a number of medical problems from drinking the water at FLCI, including

tingling in his hands, heart murmur, and low blood pressure. He eventually required aortic

valve-replacement surgery to treat his cardiomyopathy, and he has suffered additional health

problems from the anticoagulant he is now required to take. But Smith has not amended his

complaint to name any medical officials. In the Stapleton case, I’ve already concluded that DOC

non-medical officials did not consciously disregard the FLCI water problems because they

undertook efforts to remediate lead and other contaminants in the water. The non-medical

officials that Smith currently names as defendants are not plausibly responsible for treating his

various medical problems. See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009) (“[T]he

Superintendent of Prisons and the Warden of each prison, is entitled to relegate to the prison's

medical staff the provision of good medical care.”). So Smith doesn’t currently state any claims

for relief for inadequate treatment of his medical problems.

       I will give Smith a final chance to submit an amended complaint containing his medical

care claims. His main tasks will be to (1) amend the caption to include the medical officials

who he believes inadequately treated his medical problems; and (2) explain in the body of the

complaint what each of those defendants did or failed to do that harmed him. If Smith fails to

submit a new amended complaint by the deadline set below, I will dismiss this case.




                                               2
       Case: 3:17-cv-00396-jdp Document #: 126 Filed: 09/03/21 Page 3 of 3




                                        ORDER

      IT IS ORDERED that plaintiff Tyrone Davis Smith may have until September 17,

2021, to submit an amended complaint as explained in the opinion above.

      Entered September 3, 2021.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            3
